Citation Nr: 1106130	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-09 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back 
disability with headaches, to include entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to September 
1977.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) Regional 
Office (RO) which continued a 20 percent rating for a low back 
disability with headaches.  Thereafter, jurisdiction was 
transferred to the RO in Phoenix, Arizona.  In September 2010, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims file.  
At the hearing the Veteran submitted additional evidence with a 
waiver of RO initial consideration.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

At the September 2010 videoconference hearing, the Veteran 
testified that his service-connected low back disability had 
increased in severity.  Specifically, he stated that he 
experiences increasing pain with movement; he experiences 
radiating pain to his lower extremities; and that his physician 
had prescribed bedrest for his low back disability within the 
last 12 months.  Furthermore, the Veteran has submitted 
additional evidence which includes February 2010 private medical 
records from Mercy Healthcare which document lumbar 
radiculopathy.  The Board notes that he last attended a VA 
examination in November 2009, at which time he did not report for 
electrodiagnostic testing.  In light of the recent evidence, the 
Board finds that another VA examination is warranted, but the 
Board reminds the Veteran that he has a duty to cooperate with 
VA, including as to neurologic testing. 
 
At his hearing, the Veteran testified that he had applied for 
disability benefits from the Social Security Administration 
(SSA), but had not received a response.  The Board finds that the 
SSA should be contacted for any evidence used by that agency in 
connection with the Veteran's application for disability 
benefits.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id. 
453-54.  Here, the Board notes the Veteran's statements and 
testimony regarding the impact of his low back disability with 
headaches and its effect on his employment raises an inferred 
claim for TDIU.  As that benefit is considered part and parcel of 
the increased rating claim, the matter is before the Board.  
Notably, however, the Veteran has not been provided with 
appropriate notice regarding entitlement to a TDIU.

Accordingly, the case is REMANDED for the following:

1.   The Veteran should be provided with 
notice as to the TDIU matter which complies 
with 38 U.S.C.A. § 5103(a).

2.  The RO should attempt to obtain a copy 
of any SSA decision awarding or denying 
disability benefits for the Veteran, copies 
of all medical records upon which any such 
SSA disability benefit award or denial was 
based, and a copy of any medical records 
associated with any subsequent disability 
determinations by the SSA for the Veteran.

3.  Thereafter, the RO should arrange for a 
VA examination of the Veteran to determine 
the current severity of his service 
connected low back disability with 
headaches.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be completed; the studies 
must specifically include thoracolumbar 
ranges of motion as well as neurological 
testing.  All symptoms and functional 
limitations (including any increased 
limitations on use) due to the low back 
disability should be described in detail.  
The examiner must specifically comment 
regarding the presence, nature, and 
severity of any neurological symptoms, and 
also whether the disability has been 
manifested by incapacitating episodes 
(i.e., periods of bedrest prescribed by a 
physician), and if so their duration (in 
terms of weeks in the past year).  The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case, which should include 
citation to the pertinent law and 
regulations pertaining to entitlement to a 
TDIU, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims 

(CONTINUED ON THE NEXT PAGE)
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

